 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF CALIFORNIA
 9   AFAB INDUSTRIAL SERVICES,               Case No. 1:19-cv-01355-LJO-JLT
     INC., et al.,
10                                           ORDER GRANTING PLAINTIFFS’
                    Plaintiffs,              MOTION FOR TEMPORARY
11                                           RESTRAINING ORDER
         v.
12   APOTHIO, LLC, et al.,
13                   Defendants.
14
           After considering the papers filed in support of Plaintiffs’ Motion for
15

16   Temporary Restraining Order, Preliminary Injunction, and Expedited Discovery,
17
     filed on October 2, 2019, ECF No. 8 (“Motion”), the Court ordered Defendants to
18
     respond to the Motion by 10:00 a.m. today, October 4, 2019. ECF No. 10. Defendants
19

20   were served copies of the Complaint, the Motion, and the Court’s Order setting a
21
     deadline for a response. ECF Nos. 8-5, 13. No opposition was filed. For good cause
22

23
     shown, the Court hereby enters the following Order.

24                      TEMPORARY RESTRAINING ORDER
25
           The Court GRANTS the Motion and finds that Plaintiffs AFAB Industrial
26
27
     Services, Inc. (“AFAB”), NewBridge Global Ventures, Inc. (“NEWBRIDGE”),
                                             1
28    ORDER GRANTING PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER
       AND ORDER TO SHOW CAUSE WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                     ISSUE
 1   EcoXtraction, LLC (“ECO”), CleanWave Labs, LLC (“CLEANWAVE”)
 2
     (collectively, “Plaintiffs”) have shown (1) a likelihood of success on the merits; (2) a
 3

 4   likelihood of irreparable harm in the absence of preliminary injunction relief; (3) that

 5   the balance of equities tips in Plaintiffs’ favor; and (4) that preliminary injunctive
 6
     relief is in the public interest.
 7

 8          IT IS HEREBY ORDERED that Defendants Apothio, LLC (“APOTHIO”),
 9   Apothio Bakersfield, LLC (“APOTHIO BAKERSFIELD”), and Trent Jones
10
     (“JONES”) (collectively, “Defendants”), directly or indirectly, and whether alone or
11

12   in concert with others, including any officer, agent, employee, and/or representative
13   of APOTHIO or APOTHIO BAKERSFIELD, be and hereby are ENJOINED from:
14
                   a.     restricting or interfering with Plaintiffs’ access to the extraction
15

16                        processing facility located at 580 South Derby Street, Arvin,
17                        California 93203 known as The Los Osos Facility (the “Facility”)
18
                          solely for the purpose of retrieving and removing therefrom all of
19

20                        the processing equipment and technology to be used to process
21
                          hemp that is owned by or leased for use by Plaintiffs (the
22
                          “Equipment”); and
23

24                 b.     using, without authorization, the technology and/or inventions
25
                          covered by one or more of the claims of United States Patents No.
26
                          9,469,548 (“’540 Patent”); No. 8,430,968 (“’968 Patent”); No.
27
                                                 2
28    ORDER GRANTING PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER
       AND ORDER TO SHOW CAUSE WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                     ISSUE
 1                         7,507,014 (“’014 Patent”); No. 6,627,784 (“’784 Patent”); and
 2
                           No. 10,220,365 (“’365 Patent”), including but not limited to the
 3

 4                         Equipment.

 5          IT IS FURTHER ORDERED that Defendants shall grant Plaintiffs immediate
 6
     access to the Facility solely for the purpose of retrieving and removing the
 7

 8   Equipment, and Plaintiffs shall remove all of the Equipment owned by or leased to
 9   Plaintiffs therein.
10
            IT IS FURTHER ORDERED that the funds and assets, including any
11

12   liquidations thereof, collected from the unauthorized use of the Equipment shall be
13   placed in a constructive trust pending a determination on Plaintiffs’ motion for
14
     Preliminary Injunction.
15

16          Unless extended by separate order of the Court, this Temporary Restraining
17   Order shall expire at noon on Friday, October 18, 2019.
18
            THIS TEMPORARY RESTRAINING ORDER IS CONDITIONED UPON
19

20   PLAINTIFFS’ POSTING BOND IN THE AMOUNT OF $5,000.00, pursuant to the
21
     provisions of Rule 65(c) of the Federal Rules of Civil Procedure.
22
                                     ORDER TO SHOW CAUSE
23

24          Defendants are ORDERED TO SHOW CAUSE in writing no later than 12:00
25
     noon Pacific Time on October 14, 2019, why the above restraints should not be
26
27
                                                 3
28    ORDER GRANTING PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER
       AND ORDER TO SHOW CAUSE WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                     ISSUE
 1   continued for an additional fourteen (14) day period. Plaintiffs may file a reply on or
 2
     before 12:00 noon Pacific Time on October 16, 2019.
 3

 4         Defendants are FURTHER ORDERED TO SHOW CAUSE in writing no later

 5   than 12:00 noon Pacific Time on October 22, 2019, why Plaintiffs’ motion for
 6
     Preliminary Injunction should not be granted. Alternatively, Defendants may rely on
 7

 8   their brief filed in connection with the October 14, 2019 deadline to address this show
 9   cause order. If Defendants’ choose to file a separate brief, Plaintiffs may reply on or
10
     before October 28, 2019.
11

12         The Court will inform the parties if it believes a hearing will be helpful or is
13   needed in connection with either the extension of the Temporary Restraining Order
14
     or the motion for Preliminary Injunction.
15

16

17   IT IS SO ORDERED.
18
        Dated:   October 4, 2019                     /s/ Lawrence J. O’Neill _____
19                                          UNITED STATES CHIEF DISTRICT JUDGE

20
21

22

23

24

25

26
27
                                                 4
28    ORDER GRANTING PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER
       AND ORDER TO SHOW CAUSE WHY A PRELIMINARY INJUNCTION SHOULD NOT
                                     ISSUE
